DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/04/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1657126, filed on 07/25/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2019 and 03/04/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable by Sandrin et al. US 2015374338 A1 “Sandrin” and in further view of Rosenzweig et al. US 20170296150 A1 “Rosenzweig”.
In regard to claim 1, Sandrin teaches “A method for measuring at least one viscoelastic parameter of a human or animal organ, said method comprising:” [Claim 1, 0001]; "[…] ultrasound transducer […] [0074, 0046]; "receiving by the ultrasound transducer and recording of the reflected ultrasound signals” [0046, 0074]; "determining at least one viscoelastic parameter of the organ from the recorded ultrasound signals” [Claim 1, 0001]; “wherein the plurality of ultrasound shots is formed by K groups of shots, wherein said groups are separated over time, and wherein K is greater than or equal to 1” [0058, 0060, 0062]; "each of the K groups of ultrasound shots is formed by the repetition at a rate PRF2 of MK set(s) of ultrasound shots, wherein MK is greater than or equal to 1” [0060, 0059, FIG. 5]; "each of the said MK sets consists of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF1 is the rate of emission of the N shots when N is chosen to be greater than 1” [0059, FIG. 5, 0060]; "the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N, […]” [0048, 0063, 0053, FIG. 5, 0059, 0050-0051]. 
In regard to a method for measuring at least one viscoelastic parameter of a human or animal organ, Sandrin discloses “A multipulse elastography method for the quantitative measurement of at 
In regard to an ultrasound transducer, Sandrin discloses “The invention also relates to a multipulse elastography device 1 comprising a vibration generator capable of generating a plurality of mechanical pulses generating a plurality of shear waves and at least one ultrasonic transducer 3 capable of emitting and acquiring ultrasonic signals” [0074]. Furthermore, Sandrin discloses “The multipulse elastography method 100 also comprises a step 103 to monitor propagation of at least two shear waves in the viscoelastic medium. This monitoring is done by emission of ultrasonic signals in the viscoelastic medium and acquisition of ultrasonic signals reflected by the viscoelastic medium” [0046]. Therefore, ultrasound signals can be emitted to the viscoelastic medium and the signals reflected from the organ to be characterized can be acquired. Since the multipulse elastography device can include at least one ultrasonic transducer and is capable of generating a plurality of mechanical pulses, under broadest reasonable interpretation, the ultrasound transducer is capable of emitting a plurality of ultrasound shots, wherein said ultrasound shots are propagated in the organ to be characterized. 
In regard to receiving by the ultrasound transducer and recording of the reflected ultrasound signals, Sandrin discloses “The multipulse elastography method 100 also comprises a step 103 to monitor propagation of at least two shear waves in the viscoelastic medium. This monitoring is done by 
In regard to determining at least one viscoelastic parameter of the organ (5) from the recorded ultrasound signals, Sandrin discloses “A multipulse elastography method […] comprising: […] calculating at least one mechanical property of said viscoelastic medium using said acquisitions of said ultrasonic signals” [Claim 1]. Since the method involves calculating at least one mechanical property and “the invention relates to a multipulse elastography method for he quantitative measurement of the elasticity and viscosity of a human or animal organ” [0001], under broadest reasonable interpretation, the method is capable of determining at least one viscoelastic parameter of the organ from the recorded ultrasound signals.
In regard to the plurality of ultrasound shots being formed by K groups of shots, wherein said groups are separated over time, and wherein K is greater than or equal to 1, Sandrin discloses “In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of shots. Furthermore, since the reiteration step can be conducted 20 times (i.e. corresponding to 20 groups of 
In regard to each of the K groups of ultrasound shots is formed by the repetition at a rate pulse repetition frequency PRF2 of MK set(s) of ultrasound shots, wherein MK is greater than or equal to 1, Sandrin discloses “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. Since the frequency of the pulse generating shear wave can vary in each of the reiterations 105, under broadest reasonable interpretation, each of the K groups of ultrasound shots can be formed by the repetition at a rate of PRF2 of MK sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute K groups of ultrasound shots that are associated with a repetition at a rate of PRF2 of MK set(s) of ultrasound shots. Additionally, each of these K groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 1.
In regard to each of the said MK sets consists of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF1 is the rate of emission of the N shots when N is chosen to be greater than K sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 1. In regard to the PRF1 being the rate of emission of the N shots when N is chosen to be greater than 1, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue whole being limited in time to assure that the biological tissue does not move” [0060]. Since each of these pulses that generate a shear wave is associated with a particular frequency under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots when N is chosen to be greater than 1. 
In regard to the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N, Sandrin discloses “In one non-limitative example, each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequency” [0048]. In this case, each mechanical pulse constitutes an N ultrasound shot that is associated with a specific frequency band associated with a central frequency. Furthermore, Sandrin discloses “Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency” [0063]. Since the series of pulses (i.e. N ultrasound shots) are made at different central frequencies between a minimum and maximum frequency under 
Sandrin does not teach “emitting by an ultrasound transducer a plurality of ultrasound shots that have a frequency greater than 20 kHz, wherein said ultrasound shots are propagated in the organ to be characterized” and “wherein at least two ultrasound shots belong to two different sets with different frequencies”.
Rosenzweig teaches “emitting by an ultrasound transducer a plurality of ultrasound shots that have a frequency greater than 20 kHz, wherein said ultrasound shots are propagated in the organ to be characterized” [0036, FIG. 2, 0023] and “wherein at least two ultrasound shots belong to two different sets with different frequencies” [0004].
In regard to emitting by an ultrasound transducer a plurality of ultrasound shots that have a frequency greater than 20 kHz, Rosenzweig discloses “FIG. 2 shows an example of a sequence of ultrasound pulses having two different center frequencies. Each solid arrow represents a transmit beam with a band around one center frequency (e.g. 1.5 MHz), and each dashed arrow represents a transmit beam with a band around a different center frequency (e.g. 2.25 MHz)” [0036]. As shown in FIG. 2, there are a plurality of ultrasound shots (i.e. represented by arrows). Furthermore, since the first transmit beams can be centered at a frequency of 1.5 MHz and the second transmit beam can be centered at 2.25 MHz, under broadest reasonable interpretation, the ultrasound shots have a frequency greater than 20 kHz. 
In regard to the ultrasound shots being propagated in the organ to be characterized, Rosenzweig discloses “In act 30, a sequence of pulses is transmitted to tissue prior to application of a stress and measurement of the tissue response to the stress” [0023]. Therefore, since the ultrasound shots (i.e. pulses) are transmitted to the tissue, under broadest reasonable interpretation, the ultrasound shots are propagated in the organ to be characterized.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for measuring at least one viscoelastic parameter of a human or animal organ as disclosed in Sandrin so as to include the ultrasound shots having a frequency greater than 20 kHz and the ultrasound shots belonging to two different sets with different frequencies as disclosed in Rosenzweig in order to reduce the noise in elasticity imaging [Rosenzweig: Claim 1]. When ultrasound shots are emitted into an organ the characteristics of the organ, such as the elasticity can be determined. In order to reduce noise in elasticity imaging, ultrasound pulses with different frequencies can have to be applied to the tissue. In this case the “displacements caused by the acoustic radiation force impulse are measured using signals at different frequencies [...]” can be “[…] used to determine elasticity” [Abstract]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining elasticity imaging that is subject to less noise. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin. Likewise, Sandrin teaches “wherein rate PRF2 is greater than or equal to 1 Hz and rate PRF1 is greater than or equal to 1 kHz” [Claim 13, 0045].

In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin. Likewise, Sandrin teaches “wherein the P different frequencies, and the spectral widths of the N ultrasound shots, are chosen such that they cover the bandwidth of the ultrasound transducer” [Claim 11, Claim 12, Claim 13, 0050-0052, FIG. 3].
In regard to the P different frequencies and the spectral widths of the N ultrasound shots being chosen such that they cover the bandwidth of the ultrasound transducer, Sandrin discloses “wherein the central frequency of each mechanical pulse succeeding a mechanical pulse is more than the central frequency of the preceding mechanical pulse” [Claim 11]. Furthermore, Sandrin discloses “wherein frequency bands of least two mechanical pulses partially overlap” [Claim 12] and “wherein the central frequency of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. In this case, the central frequencies of the mechanical pulses constitute the P different frequencies. In regard to the  spectral widths of the N ultrasound shots, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin. Likewise, Sandrin teaches “wherein P is equal to N” [0053, FIG. 3].
In regard to P being equal to N, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the mechanical pulses IM1, IM2, and IM3 constitute the P different frequencies. As shown in FIG. 3, the first, second and third mechanical pulses (i.e. N ultrasound shots) are produced in association with the central frequencies 50 Hz, 75 Hz, and 100 Hz, respectively. Therefore, under broadest reasonable interpretation, P (i.e. the number of different 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin. Likewise, Sandrin teaches “wherein MK is between 10 and 10000, P is between 2 and 1, N is between 2 and 11, PRF2 is between 5 Hz and 500 Hz and PRF1 is between 3kHz and 10 kHz” [Claim 4, Claim 15, 0050-0052, FIG. 3, Claim 13].
In regard to MK being between 10 and 10000, Sandrin discloses “The multipulse elastography method according to claim 3, wherein the reiteration is made between 1 and 1000 times” [Claim 4] and “The multipulse elastography method according to claim 4, wherein the reiteration is made between 1 and 20 times” [Claim 15]. In this case each of the reiterations constitutes a set of ultrasound shots M. Since the reiterations can be between 1 and 1000 times, under broadest reasonable interpretation, M can be between 10 and 10000.
In regard to P and N being between 2 and 11, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the mechanical pulses IM1, IM2, and IM3 constitute the P different frequencies. As shown in FIG. 3, the first, second and third mechanical pulses (i.e. N ultrasound shots) are produced in association with the central frequencies 50 Hz, 75 Hz, and 100 Hz, respectively. Therefore, under broadest reasonable interpretation, P (i.e. the number of different k ultrasound shot sets that are conducted.
In regard to PRF2 being between 5 Hz and 500 Hz, Sandrin discloses “The multipulse elastography method according to claim 1, wherein frequency bands of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. Since each mechanical pulse can be between 10 Hz and 5000 Hz, under broadest reasonable interpretation, the PRF2 can be between 5 Hz and 500 Hz.
In regard to PRF1 being between 3 KHz and 10 kHz, Sandrin discloses “The multipulse elastography method according to claim 1, wherein frequency bands of each mechanical pulse is between 10 Hz and 5000 Hz” [Claim 13]. Since each mechanical pulse can be between 10 Hz and 5000 Hz, under broadest reasonable interpretation, the PRF1 can be between 3 KHz (i.e. 3000 Hz) and 10 kHz (10000 Hz).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin. Likewise, Sandrin teaches “wherein Fc is the central frequency of the ultrasound transducer, P is equal to 5, and the chosen frequencies are 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc” [0063, 0074, 0050-0052, Claim 15, 0064-0067].
In regard to Fc being the central frequency of the ultrasound transducer, Sandrin discloses “Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency. For example, each pulse can be used to study a frequency band around its central frequency” [0063]. Furthermore, in regard to the ultrasound transducer, Sandrin discloses “a vibration generator capable of generating a plurality of mechanical pulses generating a plurality of shear waves and at least one ultrasonic transducer 3 capable of emitting and acquiring ultrasonic signals” [0074]. In this case, since the 
In regard to P (i.e. the number of different frequencies) being equal to 5, Sandrin discloses “a first shear wave is generated by a first mechanical pulse IM1 generated by the low frequency vibrator 2, the determined central frequency of this first mechanical pulse IM1 being 50 Hz; a second shear wave is generates by the low frequency vibrator 2, this second shear wave is derived from a second mechanical pulse IM2 with a determined central frequency of 75 Hz; a third shear wave is generated by the low frequency vibrator 2, this third shear wave is derived from a third mechanical pulse IM3 with a determined central frequency of 100 Hz” [0050-0052]. In this case, the central frequencies of the mechanical pulses IM1, IM2, and IM3 constitute the P different frequencies. Furthermore in regard to 5 frequencies, Sandrin discloses “The multipulse elastography method according to claim 4, wherein the reiteration is made between 1 and 20 times” [Claim 15]. In this case, each of these reiterations would involve emitting a pulse associated with a central frequency. Since between 1 and 20 reiterations can be made, under broadest reasonable interpretation, P (i.e. the number of different frequencies) can be equal to 5.
In regard to the chosen frequencies being between 0.5*Fc < F1 < 0.7*Fc, 0.7*Fc < F2 <0.9*Fc, 0.9*Fc < F3 < 1.1*Fc, 1.1*Fc < F4 <1.3*Fc, 1.3*Fc < F5 < 1.5*Fc, Sandrin discloses “each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequencies” [0048]. Since each of the mechanical pulses has a different frequency band and the frequency band represents the frequencies surrounding the central frequency, under broadest reasonable interpretation, the five 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sandrin teaches “A device for implementation of the method according to claim 1, wherein said device includes: an ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium” [0074, 0064-0069, FIG. 2, 0046]; "a controller adapted to control said probe for the emission of a plurality of ultrasound shots, wherein said plurality of ultrasound shots is formed by K groups of shots, wherein said groups are separated over time, wherein K is greater than or equal to 1, wherein each of the K groups of ultrasound shots is formed by the repetition at a rate PRF2 of MK group(s) of ultrasound shots, and wherein MK is greater than or equal to 1; wherein each of the said MK sets is composed of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF 1 is the rate of emission of Attorney Docket: 022044-0502928the N shots when N is chosen to be greater than 1; wherein the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N […]” [0025, 0058, 0060, 0062, 0059, 0048, 0063, FIG. 5, 0050-0051]; “a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ” [0074-0078].
In regard to a device for implementation of the method according to claim 1, Sandrin discloses “The invention also relates to a multipulse elastography device 1 comprising a vibration generator 
In regard to an ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium, Sandrin discloses “at least one ultrasonic transducer 3 capable of emitting and acquiring ultrasonic signals” [0074]. Furthermore, Sandrin discloses “In particular, the method 100 according to the invention can be used to” […] not move the probe fitted with the transducer between the different acquisitions (reduction in the variability of the measurement point)” [0064-0069]. Since the method can be carried out through a probe fitted with the transducer and the ultrasonic transducer 3, as shown in FIG. 2, is capable of emitting and acquiring ultrasonic signals, under broadest reasonable interpretation the device includes a probe which includes at least one ultrasound transducer adapted to emit and receive ultrasound signals in real time. In regard to the probe being adapted to be positioned in contact with an outside surface of the viscoelastic medium, Sandrin discloses “The multipulse elastography method 100 also comprises a step 103 to monitor propagation of at least two shear waves in the viscoelastic medium. This monitoring 103 is done by emission of ultrasonic signals in the viscoelastic medium and acquisition of ultrasonic signals in the viscoelastic medium and acquisition of ultrasonic signals reflected by the viscoelastic medium” [0046]. In order for the ultrasonic signals to be emitted to and reflected by the viscoelastic medium, under broadest reasonable interpretation, the probe including at least one ultrasound transducer had to have been adapted to be positioned in contact with an outside surface of the viscoelastic medium.

In regard to the plurality of ultrasound shots being formed by K groups of shots, wherein said groups are separated over time, and wherein K is greater than or equal to 1, Sandrin discloses “In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of shots. Furthermore, since the reiteration step can be conducted 20 times (i.e. corresponding to 20 groups of ultrasound shots) and “In a different embodiment, reiteration 105 of the generation, monitoring and calculation steps is triggered manually, in other words by the operator” [0062], under broadest reasonable interpretation, the K groups of ultrasound shots can be separated over time, as a result of 
In regard to each of the K groups of ultrasound shots is formed by the repetition at a rate PRF2 of MK set(s) of ultrasound shots, wherein MK is greater than or equal to 1, Sandrin discloses “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. Since the frequency of the pulse generating shear wave can vary in each of the reiterations 105, under broadest reasonable interpretation, each of the K groups of ultrasound shots can be formed by the repetition at a rate of PRF2 of MK sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute K groups of ultrasound shots that are associated with a repetition at a rate of PRF2 of MK set(s) of ultrasound shots. Additionally, each of these K groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 1.
In regard to each of the said MK sets consists of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF1 is the rate of emission of the N shots when N is chosen to be greater than 1, Sandrin discloses “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) K sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 1. In regard to the PRF1 being the rate of emission of the N shots when N is chosen to be greater than 1, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue whole being limited in time to assure that the biological tissue does not move” [0060]. Since each of these pulses that generate a shear wave is associated with a particular frequency under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots when N is chosen to be greater than 1. 
In regard to the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N, Sandrin discloses “In one non-limitative example, each mechanical pulse has a different determined central frequency, in other words a different period. Consequently, each mechanical pulse has a different frequency band, this frequency band being formed from the central frequency of the mechanical pulse and the frequencies surrounding the central frequency” [0048]. In this case, each mechanical pulse constitutes an N ultrasound shot that is associated with a specific frequency band associated with a central frequency. Furthermore, Sandrin discloses “Therefore the disclosed invention provides a means of making a Vibration Controlled Transient Elastography (VOTE) type elastography acquisition composed of a series of pulses, for example made at different central frequencies between a minimum frequency and a maximum frequency” [0063]. Since the series of pulses (i.e. N ultrasound shots) are made at different central frequencies between a minimum and maximum frequency under broadest reasonable interpretation, the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N. 
In regard to a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ, 
Sandrin does not teach “wherein at least two ultrasound shots belong to two different sets with different frequencies”.
Rosenzweig teaches “wherein at least two ultrasound shots belong to two different sets with different frequencies” [0004].
In regard to the at least two ultrasound shots belonging to two different sets with different frequencies, Rosenzweig discloses “The ultrasound scanner transmits a sequence of first ultrasound pulses having a first center frequency. […] The ultrasound scanner transmits a sequence of second ultrasound pulses having a second center frequency. The second center frequency is different than the first center frequency, and the second ultrasound pulses are transmitted in separate transmit events from the first ultrasound pulses” [0004]. Since the ultrasound scanner can emit first and second sequences of ultrasound pulses with different frequencies, under broadest reasonable interpretation, at least two ultrasound shots can belong to two different sets with different frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for measuring at least one viscoelastic parameter of a 
Claims 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin et al. US 2015374338 A1 “Sandrin” and Rosenzweig et al. US 20170296150 A1 “Rosenzweig” as applied to claims 1, 3-7, and 9 above, and further in view of Sandrin et al. US 20120190983 A1 "Sandrin-2".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Sandrin and Rosenzweig does not teach “wherein the measured viscoelastic parameter is an ultrasound attenuation parameter”.
Sandrin-2 teaches “wherein the measured viscoelastic parameter is an ultrasound attenuation parameter” [0122, Claim 11].
In regard to the viscoelastic parameter including an ultrasound attenuation parameter, Sandrin-2 discloses “the method for measuring at least one property of a biological tissue in accordance with the invention makes it possible for an operator who does not possess specific knowledge in the human or animal realm to take measurements of the properties of a target biological tissue in order to determine, for example the elasticity of the target biological tissue and/or the ultrasonic attenuation of the target biological tissue” [0122]. Furthermore, Sandrin-2 discloses “The method as recited in claim 1, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sandrin and Rosenzweig so as to include the measured viscoelastic parameter being an ultrasound attenuation as taught by Sandrin-2 in order to allow a user to determine how the ultrasound signal is propagating through the tissue medium of the patient. Should the ultrasound signal attenuate, then it would be difficult for the user to distinguish objects located within the target region. Furthermore, should the user not possess specific knowledge of the region of interest, knowing the ultrasound attenuation would provide them an indication as to how the ultrasound is interacting with the tissue and therefore adjustments can be made to the position and/or orientation of the ultrasound probe accordingly.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin in further view of Sandrin-2. Likewise, Sandrin teaches “A method for measuring at least one viscoelastic parameter of a human or animal organ, said method comprising: measuring a viscoelastic parameter of the organ by pulse elastography […] according to claim 1” [Claim 1, 0001, 0057].
In regard to a method for measuring at least one viscoelastic parameter of a human or animal organ, Sandrin discloses “A multipulse elastography method for the quantitative measurement of at least one mechanical property of a viscoelastic medium having an ultrasonic signal after ultrasonic illumination, said method comprising: […]” [Claim 1]. Furthermore, in regard to a human or animal organ, Sandrin discloses “In one non-limitative application, the invention relates to a multipulse elastography method for the quantitative measurement of the elasticity and viscosity of a human or animal organ, for example hepatic tissue” [0001]. Therefore, the multipulse elastography method can be applied to a human or animal organ. Since the multipulse elastography method can be used to perform 
Sandrin does not teach “measuring a parameter of attenuation of the ultrasound signals”.
Sandrin-2 teaches “measuring a parameter of attenuation of the ultrasound signals” [0122, Claim 11].
In regard to measuring a parameter of attenuation of the ultrasound signals, Sandrin-2 discloses “the method for measuring at least one property of a biological tissue in accordance with the invention makes it possible for an operator who does not possess specific knowledge in the human or animal realm to take measurements of the properties of a target biological tissue in order to determine, for example the elasticity of the target biological tissue and/or the ultrasonic attenuation of the target biological tissue” [0122]. Furthermore, Sandrin-2 discloses “The method as recited in claim 1, wherein said at least one property is an ultrasonic attenuation of said biological tissue” [Claim 11]. Therefore, the method involves measuring the ultrasonic attenuation of the target biological tissue being examined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Sandrin so as to include the measured viscoelastic parameter being an ultrasound attenuation as taught by Sandrin-2 in order to allow a user to determine how the ultrasound signal is propagating through the tissue medium of the patient. Should the 
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sandrin in further view of Rosenzweig. Likewise, Sandrin discloses “A device for implementation of the method according to claim 8, said device comprising:” [0074, FIG. 2]; “a vibrator adapted to apply to a human or animal organ a low-frequency pulse to generate a shear wave” [0074, 0044, FIG. 2, 0001]; "a probe including at least one ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium” [0074, 0064-0069, FIG. 2, 0046]; "a controller adapted to control said probe for the emission of a plurality of ultrasound shots, wherein said plurality of ultrasound shots is formed by K groups of shots, wherein said groups are separated over time, wherein K is greater than or equal to 1, wherein each of the K groups of ultrasound shots is formed by the repetition at a rate PRF2 of MK group(s) of ultrasound shots, and wherein MK is greater than or equal to 1; wherein each of the said MK sets is composed of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF 1 is the rate of emission of Attorney Docket: 022044-0502928the N shots when N is chosen to be greater than 1; wherein the N ultrasound shots are distributed over P frequencies, wherein P is between 1 and N, […]” [0025, 0058, 0060, 0062, 0059, 0048, 0063, FIG. 5, 0050-0051]; “a processing system adapted to record and process the reflected ultrasound signals, wherein the processing system is able to determine at least one viscoelastic parameter of the organ” [0074-0078].

In regard to the device comprising a vibrator adapted to apply to a human or animal organ a low-frequency pulse to generate a shear wave, Sandrin discloses “a vibration generator capable of generating a plurality of mechanical pulses generating a plurality of shear waves” [0074]. Furthermore, Sandrin discloses “These mechanical pulses (indifferently called low frequency pulses) can be generated by a low frequency vibrator, or a loud speaker or any other type of vibration generator 2 (see FIG. 2)” [0044]. In regard to a human or animal organ, Sandrin discloses “In one non-limitative application, the invention relates to a multipulse elastography method for the quantitative measurement of the elasticity and viscosity of a human or animal organ” [0001]. Since the device 1 is capable of implementing the method for multipulse elastography, and the device 1 includes a vibration generator, under broadest reasonable interpretation, the vibration generator is capable of applying low-frequency pulses to a human or animal organ. Furthermore, since the vibration generator can be a low frequency vibrator and is capable of generating a plurality of mechanical pulses with in turn generate a plurality of shear waves, under broadest reasonable interpretation, the vibration generator constitutes a vibrator that is adapted to apply to a human or animal organ a low-frequency pulse to generate a shear wave.
In regard to a probe including at least one ultrasound transducer adapted to emit and receive ultrasound signals, in real time, and adapted to be positioned in contact with an outside surface of the viscoelastic medium, Sandrin discloses “at least one ultrasonic transducer 3 capable of emitting and 
In regard to a controller adapted to control said probe for the emission of a plurality of ultrasound shots, Sandrin discloses “In one non-limitative embodiment, the vibration generator is a slaved electrodynamic actuator and is capable of making the transducer vibrate at low frequency (this vibration is a mechanical pulse) to emit a shear wave in the tissue. Therefore this invention disclosed how the control characteristics (and therefore the mechanical pulse) of this electrodynamic actuator can be modified to precisely modulate the characteristics of the generated shear wave and particularly its frequency content” [0025]. Since the electrodynamic actuator can be controlled to precisely modulate the characteristics of the shear wave generated by the vibration generator (i.e. the vibrator) to make the transducer vibrate at a low frequency, under broadest reasonable interpretation, the electrodynamic 
In regard to the plurality of ultrasound shots being formed by K groups of shots, wherein said groups are separated over time, and wherein K is greater than or equal to 1, Sandrin discloses “In one non-limitative embodiment, the multipulse elastography method 100 also comprises a reiteration step 105 consisting of reiterating the generation step 102, the monitoring step 103 and the calculation step 104 at least once” [0058] and “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. In this case the reiteration step 105 would involve a plurality of ultrasound shots each corresponding to a group of shots. Furthermore, since the reiteration step can be conducted 20 times (i.e. corresponding to 20 groups of ultrasound shots) and “In a different embodiment, reiteration 105 of the generation, monitoring and calculation steps is triggered manually, in other words by the operator” [0062], under broadest reasonable interpretation, the K groups of ultrasound shots can be separated over time, as a result of the operator manually triggering the reiteration step, and the number of K groups of ultrasound shots is greater than or equal to 1.
In regard to each of the K groups of ultrasound shots is formed by the repetition at a rate PRF2 of MK set(s) of ultrasound shots, wherein MK is greater than or equal to 1, Sandrin discloses “In a different embodiment, the reiteration 105 is done 20 times. When the characteristic that varies for each pulse generating shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue while being limited in time to assure that the biological tissue does not move” [0060]. Since the frequency of the pulse generating shear wave can vary in each of the reiterations 105, under broadest reasonable interpretation, each of the K groups of K sets of ultrasound shots where MK is greater than or equal to 1. Furthermore, Sandrin discloses that “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute K groups of ultrasound shots that are associated with a repetition at a rate of PRF2 of MK set(s) of ultrasound shots. Additionally, each of these K groups constitute an MK set of ultrasound shots because they include multiple pulses. Since there are two MK sets of ultrasound shots, the number of MK sets is greater than or equal to 1.
In regard to each of the said MK sets consists of N ultrasound shots, wherein N is greater than or equal to 1, and wherein PRF1 is the rate of emission of the N shots when N is chosen to be greater than 1, Sandrin discloses “The reiteration 105 of the generation step 102 is done at least once, as an example illustrated in FIG. 5. In this case, the three pulses and therefore the three shear waves are generated twice in the viscoelastic medium” [0059]. As shown in FIG. 5, the first group of three pulses (i.e. located between 0 and 100 ms) and the second group of three pulses (i.e. located between 150 and 250 ms) constitute MK sets consisting of N ultrasound shots. In this case, N is equal to 3 since there are three pulses in each MK set. Therefore, N is greater than or equal to 1. In regard to the PRF1 being the rate of emission of the N shots when N is chosen to be greater than 1, Sandrin discloses “When the characteristic that varies for each pulse generating the shear wave is the frequency, a limited number of times is sufficient to cover a sufficient frequency band to characterize a biological tissue whole being limited in time to assure that the biological tissue does not move” [0060]. Since each of these pulses that generate a shear wave is associated with a particular frequency under broadest reasonable interpretation, these frequencies constitute a PRF1 which represents the rate of emission of the N shots when N is chosen to be greater than 1. 

In regard to a processing system adapted to record and process the reflected ultrasound signals able to determine at least one viscoelastic parameter of the organ, Sandrin discloses “The device 1 can be used to implement the steps of a multipulse elastography method 100 according to the invention, in other words the device 1 can be used to: […] monitor 103 propagation in the viscoelastic medium through the ultrasonic transducer 3, of the at least two shear waves by ultrasonic signal emission and acquisition means, calculate 104 at least one mechanical property of the viscoelastic medium by ultrasonic signal acquisition means, using a computer 4” [0074-0078]. Since the device is capable of monitoring the propagation through the viscoelastic medium and calculate at least one mechanical property of the viscoelastic medium using a computer 4, under broadest reasonable interpretation, the computer 4 includes a processing system that is adapted to record and process the reflected ultrasound signals and is able to determine at least one viscoelastic parameter of the organ.

Rosenzweig teaches “wherein at least two ultrasound shots belong to two different sets with different frequencies” [0004].
In regard to the at least two ultrasound shots belonging to two different sets with different frequencies, Rosenzweig discloses “The ultrasound scanner transmits a sequence of first ultrasound pulses having a first center frequency. […] The ultrasound scanner transmits a sequence of second ultrasound pulses having a second center frequency. The second center frequency is different than the first center frequency, and the second ultrasound pulses are transmitted in separate transmit events from the first ultrasound pulses” [0004]. Since the ultrasound scanner can emit first and second sequences of ultrasound pulses with different frequencies, under broadest reasonable interpretation, at least two ultrasound shots can belong to two different sets with different frequencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for measuring at least one viscoelastic parameter of a human or animal organ as disclosed in Sandrin so as to include the ultrasound shots having a frequency greater than 20 kHz and the ultrasound shots belonging to two different sets with different frequencies as disclosed in Rosenzweig in order to reduce the noise in elasticity imaging [Rosenzweig: Claim 1]. When ultrasound shots are emitted into an organ the characteristics of the organ, such as the elasticity can be determined. In order to reduce noise in elasticity imaging, ultrasound pulses with different frequencies can have to be applied to the tissue. In this case the “displacements caused by the acoustic radiation force impulse are measured using signals at different frequencies [...]” can be “[…] used to determine elasticity” [Abstract]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining elasticity imaging that is subject to less noise.
Response to Arguments

Applicant’s arguments, see Remarks page 8, filed 03/04/2021, with respect to the objections to the claims have been fully considered and are persuasive given the amendments to the claims. The objections to the claims in the non-final office action of 01/26/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 8, filed 03/04/2021, with respect to the rejection of claims 4 and 6 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to the claims. The rejection of claims 4 and 6 under 35 U.S.C. 112(b) in the non-final office action of 01/26/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 8-13, filed 03/04/2021, with respect to the rejection of claims 1, 3-7 and 9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive given the amendments to the claims. Therefore the rejection has been withdrawn. However, after further search and consideration, a new ground(s) of rejection is made in view of Rosenzweig et al. US 20170296150 A1 “Rosenzweig” as stated in the 35 U.S.C. 103 section above.
Applicant’s arguments, see Remarks page 8-13, filed 03/04/2021, with respect to the rejection of claims 2, 8 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. Therefore the rejection has been withdrawn. However, after further search and consideration, a new ground(s) of rejection is made in view of Rosenzweig et al. US 20170296150 A1 “Rosenzweig” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sandrin et al. US 20120065504 A1 “Sandrin-3”;
Gallippi et al. US 20130024136 A1 “Gallippi”;
Zheng et al. US 20170367683 A1 “Zheng”.
Sandrin is pertinent to the applicant’s disclosure because it relates to “a method of measuring the viscoelastic properties of biological tissues employing an ultrasonic transducer equipped with elements converting the ultrasonic waves reflected by these biological tissues into electrical signals” [Abstract].
Gallippi is pertinent to the applicant’s disclosure because it relates to “a method for evaluating mechanical properties of a sample” [Abstract] and includes “applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample and induce a non-steady-state displacement in the sample” [Abstract].
Zheng is pertinent to the applicant’s disclosure because it relates to “A method for measuring the nonlinearity and viscoelasticity of a subject, the method comprising: a) generating ultrasound excitation pulses that have prescribed pulse shapes and a center frequency, b) applying the ultrasonic excitation pulse using an ultrasound transducer to a vibration origin in the subject to induce a shear wave motion in the subject” [Claim 1].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793